Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         14-NOV-2019
                                                         07:59 AM


                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      IN THE MATTER OF THE
         TRUST AGREEMENT DATED JUNE 6, 1974, AS AMENDED


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; CAAP-XX-XXXXXXX,
       CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX;
                TRUST NOS. 14-1-0019 and 14-1-0097)

            ORDER DENYING MOTION FOR RECONSIDERATION
     (By: Nakayama, Acting C.J., Pollack, and Wilson, JJ.,
 Circuit Judge Ashford, in place of Recktenwald, C.J., recused,
  and Circuit Judge To#oto#o, in place of McKenna, J., recused)

          Upon consideration of Petitioners/Respondents-

Appellants Michael David Bruser and Lynn Bruser’s motion for

partial reconsideration of the court’s October 24, 2019, opinion

and the record herein,

          IT IS HEREBY ORDERED that the motion is denied.

          DATED:   Honolulu, Hawai#i, November 14, 2019.

                                 /s/ Paula A. Nakayama

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson

                                 /s/ James H. Ashford

                                 /s/ Fa#auuga To#oto#o